            Case 2:06-cr-00285-JS Document 267 Filed 11/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :          CRIMINAL ACTION
                                               :
   v.                                          :          No. 06-285-1
                                               :
 KAREEM MILLHOUSE                              :

                                          ORDER

        AND NOW, this 18th day of November, 2020, upon consideration of pro se Defendant

Kareem Millhouse’s “Motion to Reduce Sentence Under 3582(c)(1)(A)” and supplemental

motions seeking the same relief, the Government’s opposition, and for the reasons stated in

the accompanying Memorandum, it is ORDERED the Motions (Documents 236, 247, 252, and

261) are DENIED.

        It is further ORDERED:

        •   Millhouse’s Motion for Leave to Supplement Motion Under 18 U.S.C. § 3582(c)(1)(A)

            (Document 238) is GRANTED. The Supplemental Motion shall be deemed filed.

        •   Millhouse’s Motion for Recusal of Counsel (Document 237) is DENIED pursuant to

            the Court’s May 31, 2018, Order (Document 231).



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
